Citation Nr: 1550953	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rectal cancer.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for basal cell carcinoma of the nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2015, following certification of the appeal, the Veteran submitted additional evidence.  He did not request review by the Agency of Original Jurisdiction (AOJ) and the automatic waiver provision applies.  See 38 U.S.C.A. § 7105(e) (West 2014).  

The issues of service connection for arthritis in the hands, joints, and knees, and service connection for hearing loss have been raised by the record in a partial VA Form 21-526 received in July 2014.  These issues have not been adjudicated by the AOJ and therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the RO denied service connection for colon cancer, rectal cancer, and basal cell carcinoma of the nose.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran asserts that his conditions are related to his Vietnam service, to include Agent Orange exposure and sun exposure.  The Veteran is competent to report in-service sun exposure and sunburn and his reports appear consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).

As to Agent Orange exposure, the Veteran served in Vietnam and herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  The claimed conditions are not listed as diseases associated with exposure to herbicides and based on scientific data reported by the National Academy of Sciences (NAS) since 1993, the Secretary has determined that a positive association does not exist between herbicide exposure and digestive cancers (including colon-rectum) and skin cancers (including basal cell carcinoma).  Thus, presumptive service connection is not warranted for the claimed conditions.  38 C.F.R. § 3.309(e) (2015); M21-1 Part IV, ii.2.C.3.k.  

Notwithstanding, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran underwent a VA examination in June 2011.  The examiner provided the following summary:

The veteran was in Vietnam and there is a history of presumptive exposure to Agent Orange.  Based on the available information: (1) It is less likely than not that the colon adenocarcinoma is a service connected condition and is not considered to be secondary to Agent Orange exposure.  (2) The condition of basal cell carcinoma is less than likely than not that it is related to his military service and less than likely than not related to Agent Orange exposure.  

On review, the VA opinion is inadequate.  It does not address rectal cancer and does not offer any rationale for the opinions provided.  Additionally, as concerns the basal cell carcinoma, it does not consider the Veteran's reports of in-service sun exposure.  An addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

In June 2015, the representative stated the Veteran was arguing that his cancer was caused by dioxins associated with herbicides on a direct basis "as competent medical literature has associated TCDD a carcinogen rectal cancer, basal cell carcinoma and colon cancer as the rectum and colon are intimately involved, warranting service connection in the absence of more from VA to refute the veteran's arguments."  On review, the referenced "competent medical literature" was not provided or otherwise identified.  On remand, the Veteran and his representative should be offered an opportunity to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative the opportunity to submit any competent medical literature suggesting a relationship between the claimed disorders and herbicide exposure.  

2.  Thereafter, return the June 2011 VA examination for addendum.  If the June 2011 VA examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner.  Additional examination is not required unless requested by the examiner.  The electronic claims folder must be available for review.

The examiner is requested to respond to the following: 
(a) is it at least as likely as not the Veteran's colon and/or rectal cancer is related to active military service, to include his presumed Agent Orange exposure.  The examiner is advised that service connection for the claimed disorder can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.

(b) is it at least as likely as not the Veteran's basal cell carcinoma of the nose is related to active service or events therein, to include his presumed Agent Orange exposure or in-service sun exposure.  

The examiner is advised that service connection for the claimed disorder can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.

The examiner is further advised that the Veteran is competent to report in-service sun exposure and frequent sunburn.  If there is a medical basis to doubt the reported history, the examiner should so state.  

A complete rationale must be provided for each opinion offered.  

3.  Upon completion of the above development, and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







